 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   QIAN CHEN,

 9                               Plaintiff,                  Case No. C19-1391-JCC

10           v.                                              ORDER GRANTING AMENDED
                                                             MOTION TO PROCEED IN FORMA
11   SEATTLE OFFICE FOR CIVIL RIGHTS,                        PAUPERIS

12                               Defendants.

13
             Plaintiff has filed an amended application to proceed in forma pauperis (“IFP”) in the
14
     above-entitled action. (Dkt. # 4.) Plaintiff does not appear to have funds available to afford the
15
     $400.00 filing fee. Accordingly, Plaintiff’s amended application to proceed in forma pauperis
16
     (dkt. # 4) is GRANTED. Plaintiff shall note that leave to proceed as a pauper does not
17
     necessarily entitle Plaintiff to a waiver of any other cost(s) of litigation.
18
             The Clerk is directed to mail a copy of this Order to Plaintiff and to the Honorable John
19
     C. Coughenour.
20
             Dated this 9th day of September, 2019.
21

22                                                           A
                                                             MICHELLE L. PETERSON
23                                                           United States Magistrate Judge



     ORDER GRANTING AMENDED MOTION TO
     PROCEED IN FORMA PAUPERIS - 1
